Citation Nr: 1602252	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-31 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board acknowledges that, in a July 2015 supplemental statement of the        case adjudicating the issue of entitlement to a TDIU, the RO inferred claims for increased ratings for major depressive disorder, prostate cancer, and hepatitis C as "intrinsically intertwined" with the TDIU claim on appeal.  The RO subsequently certified all four issues to the Board.  However, the Veteran did not file a notice of disagreement with the RO's June 2013 rating decision adjudicating those increased rating issues.  Indeed, his notice of disagreement with the June 2013 rating decision specifically limited his appeal to the issue of entitlement to a TDIU.  Therefore, the Board does not have jurisdiction over the issues of entitlement to increased ratings for major depressive disorder, prostate cancer, and hepatitis C, and the cover page has been amended accordingly.  See 38 C.F.R. §§ 20.200, 20.20120.302 (2015).


FINDINGS OF FACT

1.  For the period of the claim prior to August 1, 2012, the Veteran had a combined rating of 100 percent.

2.  On August 1, 2012, the Veteran's combined rating was 80 percent.

3.  From August 1, 2012, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities as likely as not preclude him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  For the period of the claim prior to August 1, 2012, the claim for a TDIU is denied as moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  For the period from August 1, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided by letter dated in March 2012.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.   Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history, symptomatology, and the impact of his disabilities on employment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121. 

TDIU

The Veteran asserts that he is unable to work due to his service-connected disabilities-primarily his major depressive disorder, prostate cancer residuals,   and hepatitis C.

VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits may be granted when it is established that the service-connected disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent  or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed his claim for a TDIU due to multiple service-connected disabilities in March 2012.  However, he was in receipt of a combined 100 percent disability rating from January 31, 2011 through July 31, 2012.  Although VA has a duty to maximize a claimant's benefits, the Veteran was already in receipt of the maximum benefits available during the period of the claim prior to August 1, 2012.  Thus, a claim for TDIU due to service-connected disabilities during that time period is moot.  See 38 C.F.R. § 4.16(a); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

Turning to the period of the claim from August 1, 2012, when the rating for the Veteran's prostate cancer was reduced in accordance with the rating criteria, the Board notes that the Veteran met the schedular requirement for a TDIU.  At that time service connection was established for major depressive disorder, rated as     50 percent disabling  and for prostate cancer, rated as 60 percent disabling.  The Veteran was also in receipt of noncompensable ratings for erectile dysfunction and hepatitis C.  His combined schedular rating was 80 percent on August 1, 2012.  

The record reflects that the Veteran attended college for one year, but did not obtain a degree.  He testified during his Board hearing that he had worked in trucking company management since approximately 1978 until he was terminated in 2010 based on inability to perform his duties.  He described difficulties with cognitive function and memory loss associated with his depression, and urinary frequency associated with his prostate cancer residuals, as the primary factors that contributed to his inability to maintain gainful employment.

After review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  In making that determination, the Board has considered the Veteran's high school education     with one year of college but no degree, his primary employment history in trucking management, and his level of disability due to his service-connected disabilities.

The Social Security Administration (SSA) addressed the occupational impairment caused by some of the Veteran's service-connected disabilities in connection with an October 2013 disability determination.  Although the overall findings of the SSA contemplated both service-connected and nonservice-connected disabilities and are not dispositive of the instant appeal, they are nonetheless relevant to the question of TDIU entitlement to the extent they address service-connected disabilities.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that the SSA's determination, though not dispositive or altogether binding, is probative evidence  to be considered in the claim with VA); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

In that regard, the Board finds probative a psychologist's October 2013 discussion of the limiting effects the Veteran's psychiatric symptoms have on the types of work he could perform.  Although the Veteran's psychiatric condition was characterized as anxiety on the SSA disability determination, the psychologist discussed both depression and anxiety, and did not identify specific diagnoses  when discussing how the Veteran's psychiatric symptoms affected his occupational functioning.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that, when    it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 dictates that such effects be attributed to the service-connected condition).  The psychologist who conducted the October 2013 review found that the Veteran would have difficulty with complex tasks and demanding work environments, that his social functioning was reduced and he may not work well with the general public, that he may work best alone or in a small, familiar group, and that his adaptation was moderately impaired.  She did find that the Veteran retained the capacity to perform routine, 2-step tasks on a sustained basis.  However, a June 2015 VA psychiatric examiner's finding that    the Veteran displayed intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, suggests that he may struggle with performance of simple, routine tasks, as well.

The Board acknowledges that various VA examiners, including the June 2015 psychiatric examiner, have found that the Veteran's specific service-connected disabilities, individually, do not render him unemployable.  However, those statements do not address the combined occupational impact of the Veteran's service-connected disabilities.  Furthermore, although a June 2015 VA physician did provide a rationale for his opinion on the occupational effects of the Veteran's prostate cancer residuals, noting that his urinary incontinence was controlled by an appliance and did not, therefore, affect his employability, the Veteran's testimony during his subsequent Board hearing suggests that his incontinence is not controlled throughout the day as that physician asserted.

In short, the Board finds that the probative evidence of record is at least in equipoise regarding whether the Veteran's service-connected disabilities, collectively, would prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Accordingly, resolving all doubt in his favor, the criteria for a TDIU have been met, and entitlement to a TDIU for the period beginning August 1, 2012 is granted.


ORDER

For the period of the claim prior to August 1, 2012, the claim for a TDIU is denied as moot.

From August 1, 2012 entitlement to a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


